UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7959



KENT ADAMS,

                                              Petitioner - Appellant,

             versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General of South Carolina,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:06-cv-01571-GRA)


Submitted:    March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kent Adams, Appellant Pro Se. Donald John Zelenka, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kent Adams seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.              The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Adams that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Adams   failed   to   object   to   the   magistrate   judge’s

recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.         Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Adams has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              DISMISSED


                                  - 2 -